Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00485-CR

                                         Salvador ZARATE,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. 15-CRS-402
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 28, 2016

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was due to be filed in this appeal on September 8, 2016. On September

8, 2016, the trial court clerk filed a notification of late record stating the clerk’s record had not

been filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for

preparing the record and appellant is not entitled to appeal without paying the fee.

           On September 9, 2016, appellant was ordered to provide written proof to this court by

September 19, 2016 that either: (1) the clerk’s fee had been paid or arrangements had been made
                                                                                                          04-16-00485-CR


to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. 1 The

order stated if appellant failed to respond within the time provided, this appeal would be dismissed

for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant did not respond to this court’s

order. Accordingly, this appeal is dismissed for want of prosecution. See id.

                                                               PER CURIAM

DO NOT PUBLISH




1
    The trial court’s certificate of notice of appeal shows that appellant is represented on appeal by a retained attorney.

                                                             -2-